Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1-8 and 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 1, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the interior chamber" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the examiner is interpreting “the interior chamber” to refer to the contact chamber provided in the independent claim.  Appropriate correction is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-17 is/are rejected under 35 U.S.C. 102(a1A2) as being anticipated by Frisch et al., US 2009/0130742 (Frisch).
Regarding claim 9, Frisch discloses a fluid treatment device (abstract, figs. 4-4A) comprising:
A contact chamber (REF 100);
A fluid inlet (aperture at bottom of REF 100 accommodating REF 105) communicating with the contact chamber for the introduction of fluid into the contact chamber;
A fluid outlet (REF 121) communicating with the contact chamber for removal of fluid from the contact chamber such that a flow of fluid is established 
A bed of fluid treatment media (REF 101, ¶ 0032) for treatment of the fluid in the contact chamber;
A fluidizer (REF 105, ¶ 0033) capable of causing the fluid treatment media to be substantially fluidized within a fluid in the contact chamber (fig. 4); and
A recirculator (REF 107, ¶ 0034) capable of causing fluid to flow within the contact chamber in a direction away from the fluid outlet to facilitate fluidization of the fluid treatment media.
Regarding claim 10, Frisch discloses a device wherein the media bed (REF 101) is within the contact chamber (fig. 4).
Regarding claim 11, Frisch discloses a device wherein a substantial portion of the fluidizer is within the contact chamber (portion of REF 105 within REF 100, fig. 4).
Regarding claim 12, Frisch discloses a device wherein a substantial portion of the fluidizer is outside of the contact chamber (portion of REF 105 beneath REF 100, fig. 4).
Regarding claim 13, Frisch discloses a device wherein the fluidizer (REF 105, ¶ 0033) includes a nozzle for increasing the velocity of fluid within the contact chamber through the fluid inlet and a venturi (restriction of REF 105) for creating suction in response to receiving a flow of fluid from the nozzle, the suction entraining the fluid treatment media in the flow of fluid (fig. 4A).  
Regarding claim 14, Frisch discloses a device wherein the fluidizer (REF 105, ¶ 0033) includes an eductor that generates an increased velocity of fluid within the 
  Regarding claim 15, Frisch discloses a device wherein the media bed is at a first end (i.e. bottom) of the contact chamber and the fluidizer includes an extension tube (REF 102) extending through the media bed and operable to move media from the media bed to a second end (proximate to REF 107) of the contact chamber opposite the first end (figs. 4-4A).
Regarding claim 16, Frisch discloses a device wherein the extension tube is replaceable with an extension tube of different length (see “design and size of the draft tube 102”, ¶ 0039), where Frisch contemplating and accommodating different sizes of extension tube for varying structural/operational parameters indicates the ability to replace said extension tube with a tube of different length.
Regarding claim 17, Frisch discloses a device wherein the fluid inlet and fluid outlet communicate with opposite ends of the contact chamber (fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779